DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment 2.0 filed August 9, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1, 4-7, and 10-18 are allowable over the references of record for at least the following reasons:
	Claim 1: a plurality of blades extending outwardly from the central hub, each of the blades defining an inducer section and an exducer section, wherein a thermal barrier coating is disposed only on a portion of the inducer section defined by applying a temperature gradient across the turbine wheel and analyzing an operation of the turbine wheel under the temperature gradient using finite element analysis and computational fluid dynamic tools.  
	Claim 7: a turbine wheel having a central hub rotatably supported on the shaft within the housing and a plurality of blades extending outwardly from the central hub, each of the blades defining an inducer section and an exducer section, and the inducer section including a portion having a thermal barrier coating, wherein the portion is defined by applying a temperature gradient across the turbine wheel and analyzing an operation of the turbine wheel under the temperature gradient using finite element analysis and computational fluid dynamic tools and the exducer section free from the thermal barrier coating.  
	Claim 13: applying a temperature gradient across the turbine wheel; analyzing an operation of the turbine wheel under the temperature gradient using finite element analysis and computational fluid dynamic tools; and applying a thermal barrier coating to a first surface portion of each of the blades and maintaining a second surface portion of each of the blades free from the thermal barrier coating based on the analysis of the operation of the turbine wheel under the temperature gradient.
	The closest prior art is the Malfa reference.  The Malfa reference fails to disclose all of the features of the amended independent claims.  Furthermore, the Office did not locate any 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747